I concur in so much of the opinion of the Chief Justice as holds that the lower Court erred in failing to charge the law with reference to alibi; and also in the holding with reference to Exception 5.
I concur in that portion of the opinion of Mr. Justice Fishburne, which holds that "The record does not disclose any theory upon which the law of manslaughter could properly have been charged"; and in the result of the disposition of Exception 1. If the appellant had moved to strike out ward the way the child pointed," it would have been error the statement of the witness. F.E. Poston, "He went to-not to do so. However, appellant did not move to strike out the statement quoted, and I am not disposed to hold that it was the duty of the trial Judge to be more alert than counsel for appellant.
It is probably not amiss to call attention to the fact that the surname of appellant has been incorrectly spelled in the record. It should be spelled "Belin."
MR. ASSOCIATE JUSTICE STUKES concurs.